411 F.2d 1014
Armando MAISONAVE, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Defendant-Appellee.
No. 26720 Summary Calendar.
United States Court of Appeals Fifth Circuit.
May 27, 1969.
Rehearing Denied June 27, 1969.

Armando Maisonave, pro se.
Earl Faircloth, Atty. Gen., of Florida, Tallahassee, Fla., Arden M. Siegendorf, Asst. Atty. Gen., Miami, Fla., for appellee.
Before BROWN, Chief Judge, THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I [dated March 11, 1969].


2
Armando Maisonave appeals from the district court's denial of his petition for habeas corpus without an evidentiary hearing. We affirm the judgment.


3
The district court denied relief for failure to exhaust state remedies relative to the grounds alleged in the appellant's federal habeas petition, as is required by the provisions of 28 U.S.C. § 2254. This ruling is clearly correct; appellant's available remedy is the motion to vacate authorized by Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A. See Spencer v. Wainwright, 5 Cir., 1968, 403 F.2d 778; Boyer v. City of Orlando, 5 Cir., 1968, 402 F.2d 966; Milton v. Wainwright, 5 Cir., 1968, 396 F.2d 214.


4
The judgment of the district court is affirmed.


5
Affirmed.